DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
In view of the Amendments to the Claims filed November 2, 2021, the rejections of claims 1-5, 7, and 25-37 under 35 U.S.C. 103 previously presented in the Office Action sent August 4, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-5, 7, and 25-37 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), and Win et al. (U.S. Pub. No. 2013/0233381 A1).
With regard to claims 1, 2, 4, and 5, Werthen et al. discloses a method of forming a semiconductor structure, the method comprising:
removing a first portion of the semiconductor structure from a first region (such as depicted in Fig. 3-4, the semiconductor structure 50, as it includes semiconductor material in components 130-136, has a first portion removed from the cited semiconductor structure from a first region 73 as described in [0051] via selective etching), wherein
the semiconductor structure comprises a layered photovoltaic structure on a substrate (such as depicted in Fig. 4, the cited semiconductor structure comprises a layered photovoltaic structure at components 133-136 and 101 as the multilayered structure functions to convert radiation into electricity, see [0032]
removing a second portion of the semiconductor structure from a second region, wherein the second region is located adjacent to the first region (such as depicted in Fig. 4, the cited semiconductor structure has a second portion removed from the cited semiconductor structure from a second region 100 laterally adjacent to the cited first region 73; see [0031] teaching removal via etching).

Werthen et al. teaches a substrate 131/130 to prevent leakage of photo-generated carriers (see [0033-0035]) but does not disclose wherein the substrate is specifically a silicon-on-insulator substrate. 
However, Leobandung et al. discloses a method of forming a semiconductor structure (see Title and Abstract). Leobandung et al. teaches conventional substrates for optoelectronic devices include a semiconductor-on-insulator substrate (see [0023]). 
Leobandung et al. teaches the SOI substrate can include a base silicon substrate layer (102, Fig. 1 and see [0025] teaching “Si” and it would have been obvious to a person having ordinary skill in the art to have picked Si as the material for component 102 because Leobandung et al. explicitly teaches Si as an appropriate material for component 102), a buried silicon dioxide insulator layer located above the base silicon substrate layer (104, Fig. 1 and see [0026] teaching “SiO2” and it would have been obvious to a person having ordinary skill in the art to have chosen SiO2 as the material for component 104 because Leobandung et al. explicitly teaches SiO2 as an appropriate material for component 104 providing electrical insulation), and a cap layer located above the buried silicon dioxide insulator layer (106, Fig. 1 and see [0027] teaching “Si” and it would have been obvious to a person having ordinary skill in the art to have picked silicon-on-insulator”). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the SOI substrate material of Leobandung et al. for the material of the cited substrate structure of Werthen et al. because the selection of a known material based on its suitability for its intended use, in the instant case an electrically insulating substrate material for an optoelectronic device, supports a prima facie obviousness determination (see MPEP 2144.07). 
Werthen et al., as modified to include the substrate material of Leobandung et al. above, does not explicitly teach wherein an upper horizontal surface of an insulating layer of the silicon-on-insulator substrate is exposed by the removed second portion.
However, Werthen et al. teaches the function of the cited removed second portion 100 is to electrically isolate device sections on the common substrate (see Fig. 4 and [0046]). A person of ordinary skill in the art would understand an electrical isolation trench would necessarily include removal of the cited silicon cap layer in order to reach the electrically insulating material of the cited buried silicon dioxide insulator layer.
Wang et al. teaches a method of forming a semiconductor structure (see Title and Abstract). Wang et al. teaches electrical isolation using a silicon-on-insulator includes etching a trench to the buried oxide layer to provide more complete electrical isolation (see [0330]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the step of removing the second portion of 
Werthen et al. teaches forming electrodes on portions of surfaces of the semiconductor structure (60 and 65, Fig. 4) but does not disclose a passivation layer pattern over the semiconductor structure; and the forming of the electrodes is on portions of surfaces of the semiconductor structure that are uncovered by the passivation layer pattern.
However, Win et al. discloses a method of forming a semiconductor structure (see Title and Abstract). Win et al. teaches providing a passivation layer pattern (5, Fig. 1-2) in order to provide electrical insulation except at the patterned openings of electrode contacts 6 (see Fig. 1-2 and [0117-0118]). Win et al. teaches the pattern of the passivation layer can be formed by a buffered oxide etchant (see [0118] “BOE”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Werthen et al., as modified above, to include the passivation layer pattern formed by BOE, as suggested by Win et al., because it would have provided for electrical insulation of the layered photovoltaic structure except at electrodes 60/65. 
With regard to claim 3, independent claim 1 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., and Win et al. under 35 U.S.C. 103 as discussed above. Werthen et al., as modified by Leobandung et al., Wang et al., and Win et al. above, discloses wherein 
the electrodes are formed on uncovered surfaces of a top contact layer an a bottom contact layer of the semiconductor structure (see Werthen et al. Fig. 4 depicting cited electrodes 60/65 formed on, or above, the surfaces of a top contact layer 101 and a bottom contact layer 133 of the cited semiconductor structure, which would be uncovered by the passivation layer suggested by Win et al. to provide electrical contact).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), and Win et al. (U.S. Pub. No. 2013/0233381 A1), as applied to claims 1-5 above, and in further view of Lochtefeld (U.S. Pub. No. 2014/0261652 A1).
With regard to claim 7, independent claim 1 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., and Win et al. under 35 U.S.C. 103 as discussed above. 
Werthen et al., as modified above, teaches a buffer layer 132 located between the cited photovoltaic structure 133-136 and 101 and the cited silicon-on-insulator substrate (see Fig. 4 of Werthen et al.) but does not specifically teach the buffer layer as comprising germanium. 
However, Lochtefeld teaches a method of forming a semiconductor structure (see Title and Abstract) and teaches conventional buffer layer material can include germanium (see [0028]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the germanium material of Lochtefeld for the .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1) and Wang et al. (U.S. Pub. No. 2018/0102442 A1).
With regard to claim 25, Werthen et al. discloses a method of forming a semiconductor structure, the method comprising:
removing a first portion of the semiconductor structure from a first region (such as depicted in Fig. 3-4, the semiconductor structure 50, as it includes semiconductor material in components 130-136, has a first portion removed from the cited semiconductor structure from a first region 73 as described in [0051] via selective etching), wherein
the semiconductor structure comprises a layered photovoltaic structure on a substrate (such as depicted in Fig. 4, the cited semiconductor structure comprises a layered photovoltaic structure at components 133-136 and 101 as the multilayered structure functions to convert radiation into electricity, see [0032], on a substrate 131/130), wherein the layered photovoltaic structure comprises
a bottom contact layer located above the substrate (see Fig. 4 teaching a bottom contact layer 133, as it is an electrical contact layer towards the bottom of the device, on the cited substrate),
a back surface and absorption layer located above the bottom contact layer (see Fig. 4 teaching a back surface and absorption layer 134, as it includes a back/bottom surface and semiconductor material capable of absorbing radiation, located above the cited bottom contact layer 133),
an absorption layer located above the back surface and absorption layer (see Fig. 4 teaching an absorption layer 135, as it includes semiconductor material capable of absorbing radiation, located above the cited back surface and absorption layer 134),
a window and absorption layer located above the absorption layer (see Fig. 4 teaching a window and absorption layer 136, as it includes semiconductor material capable of absorbing radiation and [0038] teaches “window layers 136”, located above the cited absorption layer 135), and 
a top contact layer located above the window and absorption layer (see Fig. 4 teaching a top contact layer 101, as is an electrical contact layer towards the top of the device, located above the cited window and absorption layer 136);
removing a second portion of the semiconductor structure from a second region, wherein the second region is adjacent to the first region (such as depicted in Fig. 4, the cited semiconductor structure has a second portion removed from the cited semiconductor structure from a second region 100 laterally adjacent to the cited first region 73; see [0031] teaching removal via etching); and
forming electrodes on upper surfaces of the top contact layer and the bottom contact layer (as depicted in Fig. 4, electrodes 60 and 65 on upper surfaces of the cited top contact layer 101 and cited bottom contact layer 133).

Werthen et al. teaches a substrate 131/130 to prevent leakage of photo-generated carriers (see [0033-0035]) but does not disclose wherein the substrate is specifically a silicon-on-insulator substrate. 
However, Leobandung et al. discloses a method of forming a semiconductor structure (see Title and Abstract). Leobandung et al. teaches conventional substrates for optoelectronic devices include a semiconductor-on-insulator substrate (see [0023]). 
Leobandung et al. teaches the SOI substrate can include a base silicon substrate layer (102, Fig. 1 and see [0025] teaching “Si” and it would have been obvious to a person having ordinary skill in the art to have picked Si as the material for component 102 because Leobandung et al. explicitly teaches Si as an appropriate material for component 102), a buried silicon dioxide insulator layer located above the base silicon substrate layer (104, Fig. 1 and see [0026] teaching “SiO2” and it would have been obvious to a person having ordinary skill in the art to have chosen SiO2 as the material for component 104 because Leobandung et al. explicitly teaches SiO2 as an appropriate material for component 104 providing electrical insulation), and a cap layer located above the buried silicon dioxide insulator layer (106, Fig. 1 and see [0027] teaching “Si” and it would have been obvious to a person having ordinary skill in the art to have picked Si as the material for component 106 because Leobandung et al. explicitly teaches Si as an appropriate material for component 106 which would provide for the claimed “silicon-on-insulator”). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the SOI substrate material of Leobandung et al. 
Werthen et al., as modified to include the substrate material of Leobandung et al. above, does not explicitly teach wherein an uppermost surface of an insulating layer of the silicon-on-insulator substrate is exposed by the removed second portion.
However, Werthen et al. teaches the function of the cited removed second portion 100 is to electrically isolate device sections on the common substrate (see Fig. 4 and [0046]). A person of ordinary skill in the art would understand an electrical isolation trench would necessarily include removal of the cited silicon cap layer in order to reach the electrically insulating material of the cited buried silicon dioxide insulator layer.
Wang et al. teaches a method of forming a semiconductor structure (see Title and Abstract). Wang et al. teaches electrical isolation using a silicon-on-insulator includes etching a trench to the buried oxide layer to provide more complete electrical isolation (see [0330]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the step of removing the second portion of Wethen et al., as modified to include the silicon-on-insulator substrate material of Leobandung et al. above, to include exposing an uppermost surface of the cited buried silicon dioxide insulator layer, as suggested by Wang et al., because it would provide for more complete electrical isolation.
Claims 26 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1) and Wang et al. (U.S. Pub. No. 2018/0102442 A1), as applied to claim 25 above, and in further view of Rand et al. (U.S. Pub. No. 2014/0014169 A1).
With regard to claims 26, 29, 30, and 31, independent claim 25 is obvious over Werthen et al. in view of Leobandung et al. and Wang et al. under 35 U.S.C. 103 as discussed above. 
Werthen et al. does not disclose wherein the bottom contact layer is comprised of indium-gallium-phosphide, the absorption layer is comprised of a not intentionally doped aluminum-gallium-arsenide or silicon aluminum-gallium-arsenide, the window and absorption layer is comprised of silicon aluminum-gallium-arsenide, and the top contact layer is comprised of silicon gallium-arsenide. 
However, the selection of a material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Rand et al. teaches a method of forming a semiconductor structure (see Title and Abstract) and teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]). Rand et al. explains the different semiconductor materials for respective layers in the layered photovoltaic structure provide for selective absorption of radiation at different wavelengths (see [0074]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the indium gallium phosphide taught by Rand et 
It would have also been obvious to a person having ordinary skill in the art to have selected the aluminum gallium arsenide material of Rand et al., which is cited to read on the claimed “not intentionally doped” as Rand et al. teaches aluminum gallium arsenide material which does not require optional doping (see [0010] and [0012] “In some embodiments…”), for the absorption layer in the method of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
It would have also been obvious to a person having ordinary skill in the art to have selected the aluminum gallium arsenide and combination thereof with silicon as suggested by Rand et al., reading on the claimed “silicon aluminum-gallium-arsenide”, for the absorption layer because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.

It would have also been obvious to a person having ordinary skill in the art to have selected the gallium-arsenide and in combination thereof with silicon as suggested by Rand et al., reading on the claimed “silicon gallium-arsenide”, for the top contact layer because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1) and Wang et al. (U.S. Pub. No. 2018/0102442 A1), as applied to claim 25 above, and in further view of Rand et al. (U.S. Pub. No. 2014/0014169 A1) and Bosco et al. (U.S. Pub. No. 2015/0255637 A1).
With regard to claims 27 and 28, independent claim 25 is obvious over Werthen et al. in view of Leobandung et al. and Wang et al. under 35 U.S.C. 103 as discussed above. 

 However, the selection of a material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Rand et al. teaches a method of forming a semiconductor structure (see Title and Abstract) and explains the different semiconductor materials for respective layers in the layered photovoltaic structure provide for selective absorption of radiation at different wavelengths (see [0074]).
Bosco et al. teaches a method of forming a semiconductor structure (see Title and Abstract) and teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as zinc arsenide, gallium arsenide, aluminum gallium arsenide, and combinations of these and the like (see [0025]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the zinc arsenide and in combination with the gallium arsenide taught by Bosco et al., reading on the claimed “zinc gallium-arsenide” as the material comprises zinc, gallium, and arsenic, for the bottom contact layer in the method of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination 
It would have also been obvious to a person having ordinary skill in the art to have selected the zinc arsenide and in combination with the aluminum gallium arsenide taught by Bosco et al., reading on the claimed “zinc aluminum-gallium-arsenide, for the back surface and absorption layer in the method of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths. 
It would have also been obvious to a person having ordinary skill in the art to have selected the zinc arsenide and in combination with the aluminum gallium arsenide taught by Bosco et al., reading on the claimed “zinc aluminum-gallium-arsenide, for the absorption layer in the method of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), and Hennessy et al. (U.S. Patent No. 8,604,330 B1).
With regard to claim 32, Werthen et al. discloses a  method of forming a semiconductor structure, the method comprising: 
exposing a bottom contact layer (as depicted in Fig. 4, a bottom contact layer 133, as it is an electrical contact layer towards the bottom of the device) of 
a layered photovoltaic structure (see Fig. 4 depicting components 133-136 and 101 as the multilayered structure functions to convert radiation into electricity, see [0032]) by 
removing a first portion of the semiconductor structure from a first region (such as depicted in Fig. 4, removing a first portion of the semiconductor structure from a first region 73, which exposes the cited bottom contact layer 133), 
exposing an insulator layer of a substrate below the layered photovoltaic structure (such as depicted in Fig. 4, a substrate 131/130 formed below the cited layered photovoltaic structure 133-136/101 having an insulator layer 131 exposed in trench 100).

 Werthen et al. teaches a substrate 131/130 to prevent leakage of photo-generated carriers (see [0033-0035]) but does not disclose wherein the substrate is specifically a silicon-on-insulator substrate. 
However, Leobandung et al. discloses a method of forming a semiconductor structure (see Title and Abstract). Leobandung et al. teaches conventional substrates for optoelectronic devices include a semiconductor-on-insulator substrate (see [0023]). 
Leobandung et al. teaches the SOI substrate can include a base silicon substrate layer (102, Fig. 1 and see [0025] teaching “Si” and it would have been obvious to a [0026] teaching “SiO2” and it would have been obvious to a person having ordinary skill in the art to have chosen SiO2 as the material for component 104 because Leobandung et al. explicitly teaches SiO2 as an appropriate material for component 104 providing electrical insulation), and a cap layer located above the buried silicon dioxide insulator layer (106, Fig. 1 and see [0027] teaching “Si” and it would have been obvious to a person having ordinary skill in the art to have picked Si as the material for component 106 because Leobandung et al. explicitly teaches Si as an appropriate material for component 106 which would provide for the claimed “silicon-on-insulator”). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the SOI substrate material of Leobandung et al. for the material of the cited substrate structure of Werthen et al. because the selection of a known material based on its suitability for its intended use, in the instant case an electrically insulating substrate material for an optoelectronic device, supports a prima facie obviousness determination (see MPEP 2144.07). 
Werthen et al., as modified to include the substrate material of Leobandung et al. above, does not explicitly teach wherein a top surface of an insulating layer of the silicon-on-insulator substrate is exposed.
However, Werthen et al. teaches the function of the cited removed portion 100 is to electrically isolate device sections on the common substrate (see Fig. 4 and [0046]). A 
Wang et al. teaches a method of forming a semiconductor structure (see Title and Abstract). Wang et al. teaches electrical isolation using a silicon-on-insulator includes etching a trench to the buried oxide layer to provide more complete electrical isolation (see [0330]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the step of removing the portion 100 of Wethen et al., as modified to include the silicon-on-insulator substrate material of Leobandung et al. above, to include exposing a top surface of the cited buried silicon dioxide insulator layer, as suggested by Wang et al., because it would provide for more complete electrical isolation.
Werthen et al., as modified above, does not teach forming a passivation layer pattern on the exposed portion of the bottom contact layer and the exposed portion of the insulator layer and forming electrodes on upper surfaces of the bottom contact layer and the insulator layer not covered by the passivation layer pattern. 
However, Hennessy et al. discloses a method of forming a semiconductor structure (see Title and Abstract) and teaches forming a passivation layer pattern (see passivation layer 700 depicted in Fig. 7A which is patterned to form passivation pattern depicted in Fig. 8A conformally coating the structure except at desired locations for desired electrical connection; also see line 3-19, column 16). Hennessy et al. teaches the passivation layer provides for passivation as well as electrical isolation for conductive 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Werthen et al., as modified above, to include the passivation layer pattern technique of Hennessy et al. because it would have led to passivation and electrical isolation for conductive interconnects.
Werthen et al., as modified by Leobandung et al. and Hennessy et al. above, teaches forming electrodes (60 and 65, Fig. 4 of Werthen et al.) on upper surfaces of the bottom contact layer and the insulator layer (as depicted in Fig. 4 of Werthen et al., as modified to include the passivation layer pattern technique comformally coating the device except at patterned portions for desired electrical connections of Hennessy et al. above, the cited electrodes 60 and 65 are formed on, or in close proximity or above at a higher elevation, upper surfaces of the cited bottom contact layer 133 and the cited insulator layer 131, as modified to include corresponding SiO2 insulator layer of Leobandung et al. above).
With regard to claim 33, independent claim 32 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., and Hennessy et al. under 35 U.S.C. 103 as discussed above. Werthen et al., as modified above, discloses wherein 
exposing the bottom contact layer of the layered photovoltaic structure by removing the first portion of the semiconductor structure from the first region comprises: 
etching ([0031]
a bottom contact layer located above the silicon-on-insulator substrate (see Fig. 4 of Werthen et al. teaching a bottom contact layer 133, as it is an electrical contact layer towards the bottom o of the device, which would be provided above the cited silicon-on-insulator structure as modified by Leobandung et al., see [0031]), 
a back surface and absorption layer located above the bottom contact layer (see Fig. 4 of Werthen et al. teaching a back surface and absorption layer 134, as it includes a back/bottom surface and semiconductor material capable of absorbing radiation, located above the cited bottom contact layer 133, see [0031]), 
an absorption layer located above the back surface and absorption layer (see Fig. 4 of Werthen et al. teaching an absorption layer 135, as it includes semiconductor material capable of absorbing radiation, located above the cited back surface and absorption layer 134, see [0031]), 
a window and absorption layer located above the absorption layer (see Fig. 4 of Werthen et al. teaching a window and absorption layer 136, as it includes semiconductor material capable of absorbing radiation and [0038] teaches “window layers 136”, located above the cited absorption layer 135, see [0031]), and 
a top contact layer located above the window and absorption layer (see Fig. 4 of Werthen et al. teaching a top contact layer 101, as is an electrical contact layer towards the top of the device, located above the cited window and absorption layer 136, see [0031].
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), and Hennessy et al. (U.S. Patent No. 8,604,330 B1), as applied to claims 32 and 33 above, and in further view of Rand et al. (U.S. Pub. No. 2014/0014169 A1) and Bosco et al. (U.S. Pub. No. 2015/0255637 A1).
With regard to claim 34, dependent claim 33 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., and Hennessy et al. under 35 U.S.C. 103 as discussed above. 
Werthen et al. does not disclose wherein the bottom contact layer is comprised of indium-gallium-phosphide, the absorption layer is comprised of a not intentionally doped aluminum-gallium-arsenide or silicon aluminum-gallium-arsenide, the window and absorption layer is comprised of silicon aluminum-gallium-arsenide, and the top contact layer is comprised of silicon gallium-arsenide. 
However, the selection of a material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Rand et al. teaches a method of forming a semiconductor structure (see Title and Abstract) and teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]). Rand et al. explains the different semiconductor materials for respective layers in the layered photovoltaic structure provide for selective absorption of radiation at different wavelengths (see [0074]). 

It would have also been obvious to a person having ordinary skill in the art to have selected the aluminum gallium arsenide material of Rand et al., which is cited to read on the claimed “not intentionally doped” as Rand et al. teaches aluminum gallium arsenide material which does not require optional doping (see [0010] and [0012] “In some embodiments…”), for the absorption layer in the method of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
It would have also been obvious to a person having ordinary skill in the art to have selected the aluminum gallium arsenide and combination thereof with silicon as suggested by Rand et al., reading on the claimed “silicon aluminum-gallium-arsenide”, for the absorption layer because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 
It would have also been obvious to a person having ordinary skill in the art to have selected the aluminum gallium arsenide and combination thereof with silicon as suggested by Rand et al., reading on the claimed “silicon aluminum-gallium-arsenide”, for the window and absorption layer because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
It would have also been obvious to a person having ordinary skill in the art to have selected the gallium-arsenide and in combination thereof with silicon as suggested by Rand et al., reading on the claimed “silicon gallium-arsenide”, for the top contact layer because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
Werthen et al. does not disclose wherein the back surface and absorption layer is comprised of zinc aluminum-gallium-arsenide.
 However, the selection of a material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Rand et al. teaches a method of forming a semiconductor structure (see Title and Abstract) and explains the different semiconductor materials for respective layers in the [0074]).
Bosco et al. teaches a method of forming a semiconductor structure (see Title and Abstract) and teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as zinc arsenide, gallium arsenide, aluminum gallium arsenide, and combinations of these and the like (see [0025]).
Thus, at the time of the invention, it would have also been obvious to a person having ordinary skill in the art to have selected the zinc arsenide and in combination with the aluminum gallium arsenide taught by Bosco et al., reading on the claimed “zinc aluminum-gallium-arsenide” for the back surface and absorption layer in the method of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), and Hennessy et al. (U.S. Patent No. 8,604,330 B1), as applied to claims 32 and 33 above, and in further view of Lochtefeld (U.S. Pub. No. 2014/0261652 A1).
With regard to claim 35, independent claim 32 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., and Hennessy et al. under 35 U.S.C. 103 as discussed above. 
Werthen et al., as modified by Leobandung et al., Wang et al., and Hennessy et al. above, teaches a buffer layer 132 located between the cited photovoltaic structure 133-136 and 101 and the cited silicon-on-insulator substrate (see Fig. 4 of Werthen et al.) but does not specifically teach the buffer layer as comprising germanium. 
However, Lochtefeld teaches a method of forming a semiconductor structure (see Title and Abstract) and teaches conventional buffer layer material can include germanium (see [0028]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the germanium material of Lochtefeld for the material of the buffer layer in the method of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a buffer layer material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Werthen et al., as modified above, teaches wherein exposing the insulator layer of the silicon-on-insulator substrate below the layered photovoltaic structure comprises etching a silicon cap layer located above the insulator layer of the silicon-on-insulator substrate (recall Werthen et al. at [0031] teaching removal via etching which, as modified to include the silicon-on-insulator material of Leobandung et al. above, would necessarily etch the cited silicon cap layer of the cited silicon-on-insulator substrate as Werthen et al. explains the insulator layer 131 blocks the majority carries of the buffer layer 132 from [0035], and trench 100 necessarily exposes insulator layer 131 to provide separation between segments 51-54 from each other, see Fig. 4 and [0031]), a germanium buffer layer located above the cap layer (recall Werthen et al. at [0031] teaching removal of buffer layer via etching which, as modified by Locktefeld above, would provide for the etching of a germanium buffer layer), a bottom contact layer located above the buffer layer (recall Werthen et al. at [0031] teaching removal of bottom contact layer via etching), a back surface and absorption layer located above the bottom contact layer (recall Werthen et al. at [0031] teaching removal of back surface and absorption layer via etching), an absorption layer located above the back surface and absorption layer (recall Werthen et al. at [0031] teaching removal of absorption layer via etching), a window and absorption layer located above the absorption layer (recall Werthen et al. at [0031] teaching removal of window and absorption layer via etching), and a top contact layer located above the window and absorption layer (recall Werthen et al. at [0031] teaching removal of top contact layer via etching; see Fig. 4).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), Hennessy et al. (U.S. Patent No. 8,604,330 B1), and Lochtefeld (U.S. Pub. No. 2014/0261652 A1), as applied to claim 35 above, and in further view of Rand et al. (U.S. Pub. No. 2014/0014169 A1) and Bosco et al. (U.S. Pub. No. 2015/0255637 A1).
With regard to claim 36, dependent claim 35 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., Hennessy et al., and Lochtefeld under 35 U.S.C. 103 as discussed above. 

However, the selection of a material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Rand et al. teaches a method of forming a semiconductor structure (see Title and Abstract) and teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as silicon, gallium arsenide, indium gallium phosphide, aluminum gallium arsenide, and combinations thereof (see [0010] and [0012]). Rand et al. explains the different semiconductor materials for respective layers in the layered photovoltaic structure provide for selective absorption of radiation at different wavelengths (see [0074]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the indium gallium phosphide taught by Rand et al. for the bottom contact layer in the method of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths. 
It would have also been obvious to a person having ordinary skill in the art to have selected the aluminum gallium arsenide material of Rand et al., which is cited to [0010] and [0012] “In some embodiments…”), for the absorption layer in the method of Werthen et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
It would have also been obvious to a person having ordinary skill in the art to have selected the aluminum gallium arsenide and combination thereof with silicon as suggested by Rand et al., reading on the claimed “silicon aluminum-gallium-arsenide”, for the absorption layer because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
It would have also been obvious to a person having ordinary skill in the art to have selected the aluminum gallium arsenide and combination thereof with silicon as suggested by Rand et al., reading on the claimed “silicon aluminum-gallium-arsenide”, for the window and absorption layer because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see 
It would have also been obvious to a person having ordinary skill in the art to have selected the gallium-arsenide and in combination thereof with silicon as suggested by Rand et al., reading on the claimed “silicon gallium-arsenide”, for the top contact layer because the selection of a known material based on its suitability for its intended use, in the instant case a semiconductor material for a layered photovoltaic structure, supports a prima facie obviousness determination (see MPEP 2144.07); especially since it would have provided for selective absorption of radiation at different wavelengths.
Werthen et al. does not disclose wherein the back surface and absorption layer is comprised of zinc aluminum-gallium-arsenide.
 However, the selection of a material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Rand et al. teaches a method of forming a semiconductor structure (see Title and Abstract) and explains the different semiconductor materials for respective layers in the layered photovoltaic structure provide for selective absorption of radiation at different wavelengths (see [0074]).
Bosco et al. teaches a method of forming a semiconductor structure (see Title and Abstract) and teaches conventional materials for semiconductor layers in a layered photovoltaic structure can conventionally include materials such as zinc arsenide, gallium arsenide, aluminum gallium arsenide, and combinations of these and the like (see [0025]).
.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werthen et al. (U.S. 2011/0108081 A1) in view of Leobandung et al. (U.S. Pub. No. 2017/0141142 A1), Wang et al. (U.S. Pub. No. 2018/0102442 A1), and Hennessy et al. (U.S. Patent No. 8,604,330 B1), as applied to claims 32 and 33 above, and in further view of Win et al. (U.S. Pub. No. 2013/0233381 A1).
With regard to claim 37, independent claim 32 is obvious over Werthen et al. in view of Leobandung et al., Wang et al., and Hennessy et al. under 35 U.S.C. 103 as discussed above. 
Werthen et al., as modified above, teaches forming the passivation layer pattern using etching (recall Hennessy et al. at line 3-19, column 16) but does not specifically teach a buffered oxide etchant.
However, Win et al. discloses a method of forming a semiconductor structure (see Title and Abstract). Win et al. teaches providing a passivation layer pattern (5, Fig. 1-2) in order to provide electrical insulation except at the patterned openings of electrode [0117-0118]). Win et al. teaches the pattern of the passivation layer can be formed by a buffered oxide etchant (see [0118] “BOE”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the etching technique of Werthen et al., as modified above, for the buffered oxide etchant etching technique of Win et al. because the simple substitution of a known element known to perform the same function, in the instant case an etching technique for etching passivation layers in solar cells, supports a prima facie obviousness determination (see MPEP 2143 B).

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        February 17, 2022